Exhibit 10.4

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Restricted Share Award Agreement

--------------------------------------------------------------------------------

 

You (the “Participant”) are hereby awarded Restricted Shares subject to the
terms and conditions set forth in this agreement (the “Award Agreement” or
“Award”) and in the Capital Trust, Inc. 2007 Long-Term Incentive Plan (“Plan”).
A copy of the Plan is attached as Exhibit A. A summary of the Plan appears in
its Prospectus, which is attached as Exhibit B. You should carefully review
these documents, and consult with your personal financial advisor, before
exercising this Award. This Award is conditioned on your execution of this Award
Agreement.

 

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the Board
of Directors (the “Board”) of Capital Trust, Inc. (the “Company”) or any
Committee appointed by the Board to administer the Plan, and shall (in the
absence of manifest bad faith or fraud) be final, conclusive and binding on all
parties, including you and your successors in interest. Capitalized terms are
defined in the Plan or in this Award Agreement.

 

1.             Specific Terms. This portion of your Award is being granted
pursuant to Section 8 of the Plan, and shall have the following terms:

 

Name of Participant

 

 

 

 

 

Number of Shares
Subject to Award

 

 

 

 

 

Purchase Price per
Share (if applicable)

 

Not applicable.

 

 

 

Award Date

 

 

 

 

 

Vesting

 

Your Award will vest at the rate of    % on each of the next       anniversaries
of the Grant Date, provided that your Continuous Service has not ended before
the vesting date (subject to any employment agreement between you and the
Comapny); and provided further that you will become 100% vested in this Award if
your Continuous Service ends due to your Retirement, your death, or your
Disability.

 

 

 

Deferral Elections

 

¨ Allowed in accordance with Section 8(g) of the Plan. ¨ Not allowed.

 

 

 

Lifetime Transfers

 

¨ Allowed in accordance with Section 12(b) of the Plan. ¨ Not allowed.

 

--------------------------------------------------------------------------------


 

2.             Accelerated Vesting; Change in Corporate Control. To the extent
you have not previously vested in your rights with respect to this Award, your
Award will become     

 

¨        % vested if your Continuous Service ends due to your death or
“disability” within the meaning of Section 409A of the Code;

 

¨        % if your Continuous Service ends due to an Involuntary Termination
that occurs within the one year period following a Change in Control.

 

3.             Dividends. When Shares are delivered to you or your
duly-authorized transferee pursuant to the vesting of the Shares, you or your
duly-authorized transferee shall also be entitled to receive, with respect to
each Share delivered, (i) a number of Shares equal to the stock dividends which
were declared and paid to the holders of Shares between the Award Date and the
date such Share is issued, and (ii) a number of Shares having a Fair Market
Value (on the date of each cash dividend payment date) equal to any cash
dividends that were paid to the holders of Shares based on a record date between
the Award Date and date such share is delivered. To the extent that your
Continuous Service ends before vesting of the Shares, you will forfeit all
dividends (whether paid in cash or in stock) attributable to all such shares.

 

4.             Investment Purposes. By executing this Award, you acknowledge
that you are receiving and will be holding your Restricted Shares for investment
purposes only for your own account, and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Securities Act of
1933, as amended.

 

5.             Issuance of Restricted Shares. Until all vesting restrictions
lapse, any certificates that you receive for Restricted Shares will include a
legend stating that they are subject to the restrictions set forth in the Plan
and this Award Agreement. The certificates evidencing such Restricted Shares
that will be issued will bear the following legend that shall remain in place
and effective until all other vesting restrictions lapse and new certificates
are issued:

 

“The sale or other transfer of the Stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Capital Trust, Inc. 2007 Long-Term
Incentive Plan, and in any rules and administrative procedures adopted pursuant
to such Plan and in a related Award Agreement. A copy of the Plan, such rules
and procedures and such Award Agreement may be obtained from the Secretary of
Capital Trust, Inc.”

 

6.             Unvested Restricted Shares. The Company will hold all Restricted
Shares in escrow until vesting occurs. You will be reflected as the owner of
record on the Company’s books and records of any Shares issued pursuant to this
Award Agreement. The Company will hold the stock certificates for safekeeping
until such Shares have become vested and non-forfeitable. You must deliver to
the Company, as soon as practicable after the date any Shares are issued, a
stock power, endorsed in blank, with respect to any such Shares. If you forfeit
any Shares, the stock power will be used to return the certificates for the
forfeited Shares to the transfer agent for cancellation. As the owner of record
of any Restricted Shares you qualify to receive pursuant to this Award
Agreement, you will be entitled to all rights of a stockholder of the Company,
including the right to vote Shares; subject, however, to the provisions of
Section 3 hereof with respect to any cash or stock dividends

 

--------------------------------------------------------------------------------


 

that are paid between the date of this Award and your receipt of shares pursuant
to a vesting event, subject in each case to the treatment of the Award upon
termination of employment before the particular record date for determining
stockholders of record entitled to the payment of the dividend or distribution.
To the extent such a dividend is paid in stock, such stock shall be subject to
the same vesting restrictions contained in Section 1.

 

7.             Satisfaction of Vesting Restrictions; Tax Withholding.
Unrestricted shares will be issued when you complete the requirements that are
necessary for you to vest in the Restricted Shares underlying this Award. As
soon as practicable after the later of (i) the date on which your Award vests in
whole or in part or (ii) the distribution date or dates set forth in your
deferral election, the Company will issue to you or your duly-authorized
transferee, free from vesting restrictions (but subject to such legends as the
Company determines to be appropriate), one Share for each vested Restricted
Share with such number of Shares issued to you being reduced by a number of
Shares having a fair market value equal to the minimum statutory tax withholding
required in connection with the vesting of your Restricted Shares. Fractional
shares will not be issued, and cash will be paid in lieu thereof. Certificates
shall not be delivered to you unless you have made arrangements satisfactory to
the Committee to satisfy all applicable employment and tax-withholding
obligations

 

8.             Section 83(b) Election Notice. If you make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the Shares underlying your Restricted Shares (a “Section 83(b) election”), you
agree to provide a copy of such election to the Company within 10 days after
filing that election with the Internal Revenue Service. Exhibit C contains a
suggested form of Section 83(b) election.

 

9.             Designation of Death Beneficiary. Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Death
Beneficiary”) to your interest, if any, in this Award and any underlyng Shares.
You shall designate the Death Beneficiary by completing and executing a
designation of death beneficiary agreement substantially in the form attached
hereto as Exhibit D (the “Designation of Death Beneficiary”) and delivering an
executed copy of the Designation of Death Beneficiary to the Company.

 

10.           Restrictions on Transfer of Award. If lifetime transfers are
allowed under Section 1, your rights under this Award Agreement may not be sold,
pledged, or otherwise transferred without the prior written consent of the
Committee. Notwithstanding the foregoing, the Participant may transfer the
Restricted Shares that are subject to this Award

 

(i)         by instrument to an inter vivos or testamentary trust (or other
entity) in which each beneficiary is a permissible gift recipient, as such is
set forth in subsection (ii) of this Section, or

 

(ii)        by gift to charitable institutions or by gift or transfer for
consideration to any of the following relatives of yours (or to an inter vivos
trust, testamentary trust or other entity primarily for the benefit of the
following relatives of yours): any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, sibling,
niece, nephew, mother-in-law,

 

--------------------------------------------------------------------------------


 

father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.

 

Any transferee of the Participant’s rights shall succeed and be subject to all
of the terms of this Award Agreement and the Plan.

 

11.           Conditions on Issuance of Shares; Transfer Restrictions.
Notwithstanding any other provision of the Plan or of this Award Agreement: (i)
the Committee may condition your receipt of Shares on your execution of a
shareholder agreement imposing terms  generally applicable to other
similarly-situated employee-shareholders; and (ii) any Shares issued pursuant to
this Award Agreement shall be non-transferable except in accordance with Section
10 above, until the first day of the seventh month following the termination of
your Continuous Service.

 

12.           Taxes. Except to the extent otherwise specifically provided in
another document establishing contractual rights for you, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A or 4999 of the Code), and that neither the Company
nor the Administrator shall have any obligation whatsoever to pay such taxes or
otherwise indemnify or hold you harmless from any or all of such taxes. The
Committee shall have the sole discretion to interpret the requirements of the
Code, including Section 409A, for purposes of the Plan and this Award Agreement.

 

13.           Notices. Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address that the Company had for
you on its records. Each party may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Award Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

 

14.           Binding Effect. Except as otherwise provided in this Award
Agreement or in the Plan, every covenant, term, and provision of this Award
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legatees, legal representatives, successors, transferees,
and assigns.

 

15.           Modifications. This Award Agreement may be modified or amended at
any time, in accordance with Section 15 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects any
rights or obligations under this Award Agreement (with such an affect being
presumed to arise from a modification that would trigger a violation of Section
409A of the Code).

 

16.           Headings. Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.

 

17.           Severability. Every provision of this Award Agreement and of the
Plan is intended to be severable. If any term hereof is illegal or invalid for
any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Award Agreement.

 

--------------------------------------------------------------------------------


 

18.           Counterparts. This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

19.           Plan Governs. By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.

 

20.           Investment Purposes. By executing this Award Agreement, you
represent and warrant that any Shares issued to you pursuant to your Award will
be held for investment purposes only for your own account, and not with a view
to, for resale in connection with, or with an intent in participating directly
or indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

 

21.           Not a Contract of Employment. By executing this Award Agreement
you acknowledge and agree that (i) any person who is terminated before full
vesting of an award, such as the one granted to you by this Award, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

 

22.           Employment Agreement Provision  [OPTION IF EMPLOYEE HAS AN
EMPLOYMENT AGREEMENT]  By executing this Award, you acknowledge and agree that
your rights upon a termination of employment before full vesting of this Award
will be determined under Section           of your employment agreement with the
Company and                                                , dated as of
                                            , 20    .

 

23.           Securities Law Restrictions. Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or have been registered or qualified
under the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award.

 

24.           Long-term Consideration for Award. [OPTIONAL] The terms and
conditions set forth in Exhibit E are hereby incorporated by reference and made
an integral part of this Award Agreement. An invalidation of all or part of
Exhibit E, or your commencement of litigation to invalidate, modify, or alter
the terms and conditions set forth in Exhibit E, shall cause this Award to
become null, void, and unenforceable.

 

--------------------------------------------------------------------------------


 

25.           Governing Law. The laws of the State of New York shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

 

 

CAPITAL TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

The undersigned Participant hereby accepts the terms of this
Award Agreement and the Plan.

 

 

 

By:

 

 

 

 

Name of Participant:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Plan Document

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Plan Prospectus

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Section 83(b) Election Form

--------------------------------------------------------------------------------

 

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

 

--------------------------------------------------------------------------------


 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Election to Include Value of Restricted Shares in Gross Income

in Year of Transfer Under Internal Revenue Code Section 83(b)

--------------------------------------------------------------------------------

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

1.             My General Information:

 

Name:                                                      

Address:                                                   

                                                                 

 

S.S.N.

or T.I.N.:                                                   

 

2.             Description of the property with respect to which I am making
this election:

 

                                             shares of                        
stock of (the “Restricted Shares”).

 

3.             The Restricted Shares were transferred to me on
                               , 20    . This election relates to the 20      
calendar taxable year.

 

4.             The Restricted Shares are subject to the following restrictions:

 

The Restricted Shares are forfeitable until they are earned in accordance with
Section 1 of the Capital Trust, Inc. 2007 Long-Term Incentive Plan (“Plan”)
Restricted Share Award Agreement (“Award Agreement”) or other Award Agreement or
Plan provisions. The Restricted Shares generally are not transferable until my
interest becomes vested and nonforfeitable, pursuant to the Award Agreement and
the Plan.

 

5.             Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is $      
per share.

 

6.             Amount paid for Restricted Shares:

 

The amount I paid for the Restricted Shares is $       per share.

 

7.             Furnishing statement to employer:

 

--------------------------------------------------------------------------------


 

A copy of this statement has been furnished to my employer,
                         . If the transferor of the Restricted Shares is not my
employer, that entity also has been furnished with a copy of this statement.

 

8.             Award Agreement or Plan not affected:

 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

 

 

Dated:                          , 200  .

 

 

 

 

 

 

Taxpayer

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Designation of Death Beneficiary

--------------------------------------------------------------------------------

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the death beneficiary
upon my death of my interest in Awards as defined in the Company’s 2007
Long-Term Incentive Plan (the “Plan”). This designation shall remain in effect
until revoked in writing by me.

 

Name of Death
Beneficiary:                                                                                                          

 

Address:                                                                                                                                         

                                                                                                                                                        

                                                                                                                                                        

 

Social Security
No.:                                                                                                                       

 

This death beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

¨                                    any Award that I have received or ever
receive under the Plan.

 

¨                                    the                             Award that
I received pursuant to an award agreement dated                     ,       
between myself and the Company.

 

I understand that this designation operates to entitle the above named death
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date. In the absence of a valid death beneficiary designation, my
estate will be treated as the beneficiary of this Award in the event of my death
while it is outstanding.

 

 

 

Date:

 

 

 

By:

 

 

 

 

Name of Participant

 

Sworn to before me this

 

         day of                 , 200  

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

County of                                     

State of                                          

 

EXHIBIT E

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Long-Term Consideration and

Company Recovery for Breach

--------------------------------------------------------------------------------

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                             [include job title or
description] who will advance and promote the Company’s business interests and
objectives. Accordingly, you agree that this Award shall be subject to the terms
and conditions set forth in Section 25 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

 

(a)           Fiduciary Duty. During your employment with the Company you shall
devote your full energies, abilities, attention and business time to the
performance of your job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.

 

(b)           Confidential Information. You recognize that by virtue of your
employment with the Company, you will be granted otherwise prohibited access to
confidential information and proprietary data which are not known, and not
readily accessible to the Company’s competitors. This information (the
“Confidential Information”) includes, but is not limited to, current and
prospective customers; the identity of key contacts at such customers;
customers’ particularized preferences and needs; marketing strategies and plans;
financial data; personnel data; compensation data; proprietary procedures and
processes; and other unique and specialized practices, programs and plans of the
Company and its customers and prospective customers. You recognize that this
Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense.
Accordingly, you agree that you shall not, at any time during or after your
employment with the Company, divulge such Confidential Information or make use
of it for your own purposes or the purposes of any person or entity other than
the Company.

 

(c)           Non-Solicitation of Customers. You recognize that by virtue of
your employment with the Company you will be introduced to and involved in the
solicitation and servicing of existing customers of the Company and new
customers obtained by the Company during your employment. You understand and
agree that all efforts expended in soliciting and servicing such customers shall
be for the permanent benefit of the Company. You further agree that during your
employment with the Company you will not engage in any conduct which could in
any way jeopardize or disturb any of the Company’s customer relationships. You
also recognize the Company’s legitimate interest in protecting, for a reasonable
period of time after your employment with the Company, the Company’s customers.
Accordingly, you agree that, for a period beginning

 

--------------------------------------------------------------------------------


 

on the date hereof and ending one (1) year after termination of your employment
with the Company, regardless of the reason for such termination, you shall not,
directly or indirectly, without the prior written consent of the Chairman of the
Company, market, offer, sell or otherwise furnish any products or services
similar to, or otherwise competitive with, those offered by the Company to any
customer of the Company.

 

(d)           Non-Solicitation of Employees. You recognize the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees. Accordingly, you
agree that, for a period beginning on the date hereof and ending two (2) years
after termination of your employment with the Company, regardless of the reason
for such termination, you shall not, directly or indirectly, for yourself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company.

 

(e)           Non-Competition. <IF DESIRED, PHJW TO CUSTOMIZE TO CONFORM WITH
APPLICABLE LAW.>

 

(f)            Survival of Commitments; Potential Recapture of Award and
Proceeds. You acknowledge and agree that the terms and conditions of this
Section regarding confidentiality and non-solicitation [and non-competition]
shall survive both (i) the termination of your employment with the Company for
any reason, and (ii) the termination of the Plan, for any reason. You
acknowledge and agree that the grant of Restricted Shares in this Award
Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if you either violate the terms of this Section or succeed
for any reason in invalidating any part of it (it being understood that the
invalidity of any term hereof would result in a failure of consideration for the
Award):

 

(i)            declaration that the Award is null and void and of no further
force or effect;

 

(ii)           recapture of any cash paid or Shares issued to you, or any
designee or beneficiary of you, pursuant to the Award;

 

(iii)          recapture of the proceeds, plus reasonable interest, with respect
to any Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

 

(g)           Acknowledgement. You acknowledge and agree that your adherence to
the foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

 

--------------------------------------------------------------------------------

 